Case: 1:20-cv-01725-JG Doc #: 4-1 Filed: 08/18/20 1 of 1. PagelD #: 142

United States District Court
Northern District of Ohio
Office of the Clerk
2-161 Carl B. Stokes United States Courthouse
801 West Superior Avenue
Cleveland, Ohio 44113-1830
Sandy Opacich (216) 357-7000
Clerk of Court

8/49/2020

Medina County Court of Common Pleas
93 Public Square, Medina, OH 44256

Re: Original State Court Record, Case Number 20CIV487 USDC Northern
District of Ohio Case Number 1:20CV1725
Brunswick Hills Golf Club, Inc.,et al. v. Brunswick Hills Township, Ohio

Dear Clerk,

A Notice of Removal was filed in our court on the above-referenced case. On 8/18/2020, we
received and e-filed the original state court documents from your court. These documents are
now part of our electronic case file, therefore, the original documents are being returned. Please
acknowledge receipt of the documents by returning a time-stamped copy of this letter in the
enclosed envelope. Thank you.

Sincerely,

Sandy Opacich, Clerk

By: s/<mal>

Deputy Clerk
568 John F Seiberling 114 James M. Ashley & Thomas W.L. Ashley 337 Thomas D. Lambros
Federal Building & U.S. Courthouse U.5. Courthouse Federal Building and US Courthouse
2 South Main Street 1716 Speilbusch Avenue 125 Market Street
Akron, OH 44308-1876 Toledo, OH 43604 Youngstown, OH 44503-1787

(330) 252-6000 (449) 213-5500 (330) 884-7400

 

 

 
